

WINGSTOP INC.
EMPLOYEE STOCK PURCHASE PLAN
This Wingstop Inc. Employee Stock Purchase Plan (this “Plan”) has been
established by the Board of Directors (the “Board”) of Wingstop Inc. (the
“Company”), as of March 7, 2019 (the Effective Date”), subject to approval by
the Company’s stockholders.
ARTICLE I.
PURPOSE
This Plan is intended to provide Eligible Employees of the Company and its
Participating Subsidiaries with an opportunity to acquire a proprietary interest
in the Company through the purchase of shares of Common Stock, and to encourage
such employees to remain with the Company or its Participating Subsidiaries. The
Company intends that the Plan qualify as an “employee stock purchase plan” under
Section 423 of the Code and the Plan shall be interpreted in a manner that is
consistent with that intent. Accordingly, the provisions of the Plan shall be
construed so as to extend and limit participation in a uniform and
nondiscriminatory basis consistent with the requirements of Section 423 of the
Code.
ARTICLE II.
DEFINITIONS
“Account” shall mean the notional bookkeeping account maintained by the Company,
or by a record keeper on behalf of the Company, for a Participant pursuant to
the Plan.
“Board” means the Board of Directors of the Company, as constituted from time to
time.
“Claim” means any claim, liability or obligation of any nature, arising out of
or relating to this Plan or an alleged breach of this Plan.
“Code” means the U.S. Internal Revenue Code of 1986, as it may be amended from
time to time. Any reference to a section of the Code shall be deemed to include
a reference to any regulations promulgated thereunder.
“Committee” means the committee designated by the Board to administer the Plan
pursuant to ARTICLE 3.
“Common Stock” means the common stock of the Company, par value $0.01 per share.
“Company” means Wingstop Inc., a Delaware corporation, including any successor
thereto.
“Compensation” means all base straight time gross earnings, commissions, and the
annual cash incentive bonus (if any) of a Participant. Compensation also
includes any amounts contributed as salary reduction contributions to a plan
qualifying under Section 401(a) of the Code. Any other form of remuneration is
excluded from Compensation, including (but not limited to) the following:
payments for overtime, shift premium, incentive compensation, incentive
payments, equity and


1

--------------------------------------------------------------------------------




equity-based compensation, bonuses (other than the annual cash incentive bonus),
prizes, awards, housing allowances, tuition reimbursement, severance pay, pay in
lieu of vacations, sick leave or other special payments, or other forms of
compensation.
“Corporate Transaction” means a merger, consolidation, acquisition of property
or stock, separation, reorganization, or other corporate event described in
Section 424 of the Code.
“Designated Broker” means the financial services firm or other agent designated
by the Company to maintain ESPP Share Accounts on behalf of Participants who
have purchased shares of Common Stock under the Plan.
“Disqualifying Disposition” shall have the meaning set forth in Section 9.3.
“Effective Date” means the date set forth in the preamble to the Plan, subject
to the Plan obtaining stockholder approval in accordance with Section 18.10
hereof.
“Employee” means any person who renders services to the Company or a
Participating Subsidiary as an employee pursuant to an employment relationship
with such employer. For purposes of the Plan, the employment relationship shall
be treated as continuing intact while the individual is on military leave, sick
leave or other leave of absence approved by the Company or a Participating
Subsidiary that meets the requirements of Treasury Regulation Section
1.421-1(h)(2). Where the period of leave exceeds three months, or such other
period of time specified in Treasury Regulation Section 1.421-1(h)(2), and the
individual’s right to re-employment is not guaranteed by statute or contract,
the employment relationship shall be deemed to have terminated on the first day
immediately following such three-month period, or such other period specified in
Treasury Regulation Section 1.421-1(h)(2).
“Eligible Employee” means an Employee who is employed by the Company or a
Participating Subsidiary, other than an Employee who: (i) immediately after an
Option is granted, owns stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or a
Subsidiary, computed in accordance with Section 423(b)(3) of the Code, (ii) is
an Ineligible Foreign Employee, (iii) has been employed by the Company or a
Participating Subsidiary for less than 12 months, (iv) is customarily employed
for not more than five months in any calendar year, or (v) is customarily
employed for 20 hours or less per week. Notwithstanding the foregoing, the
Committee may, in its sole discretion, exclude from participation in the Plan or
any Offering, Employees who are “highly compensated employees” of the Company or
a Participating Subsidiary (within the meaning of Section 414(q) of the Code) by
giving such employees written notice of ineligibility prior to the commencement
of such Offering.
“Enrollment Form” means an agreement pursuant to which an Eligible Employee may
elect to enroll in the Plan, to authorize a new level of payroll deductions, or
to stop payroll deductions and withdraw from an Offering Period.
“ESPP Share Account” means an account into which Common Stock purchased with
accumulated payroll deductions at the end of an Offering Period are held on
behalf of a Participant.


2

--------------------------------------------------------------------------------




“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fair Market Value” means, as of any date, the value of the shares of Common
Stock as determined below. If the shares are listed on any established stock
exchange or a national market system, including, without limitation, the NASDAQ
Stock Market or New York Stock Exchange, the Fair Market Value shall be the
closing price of a share (or if no sales were reported, the closing price on the
date immediately preceding such date) as quoted on such exchange or system on
the day of determination, as reported in The Wall Street Journal. In the absence
of an established market for the shares, the Fair Market Value shall be
determined in good faith by the Committee and such determination shall be
conclusive and binding on all persons.
“Ineligible Foreign Employee” shall mean an Employee who is a citizen or
resident of a jurisdiction outside of the United States (without regard to
whether the Employee is also a citizen of the United States or is a resident
alien (within the meaning of Section 7701(b)(1)(A) of the Code)) who is
ineligible to participate in the Plan because (i) the grant of an Option under
the Plan to such citizen or resident of the foreign jurisdiction is prohibited
under the laws of such jurisdiction, or (ii) compliance with the laws of the
foreign jurisdiction would cause the Plan to violate the requirements of Section
423 of the Code.
“Offering Date” means the first Trading Day of each Offering Period as
designated by the Committee.
“Offering or Offering Period” means the period described in ARTICLE V hereof.
“Option” shall mean the stock option to acquire shares of Common Stock granted
to a Participant pursuant to ARTICLE VII hereof.
“Participant” means an Eligible Employee who has elected to participate in the
Plan and who has filed a valid and effective Enrollment Form to make payroll
deduction contributions and has not withdrawn from the Plan or whose
participation in the Plan is not terminated.
“Participating Subsidiaries” means all direct and indirect Subsidiaries of the
Company, each as designated by the Committee as participating in the Plan.
“Plan” means this Wingstop Inc. Employee Stock Purchase Plan, as set forth
herein, and as amended from time to time.
“Purchase Date” means the last Trading Day of each Offering Period.
“Purchase Price” means an amount equal to the lesser of (i) 85% of the Fair
Market Value of a share of Common Stock on the Offering Date or (ii) 85% of the
Fair Market Value of a share of Common Stock on the Purchase Date.
“Securities Act” means the Securities Act of 1933, as amended.
“Subsidiary” means any corporation, domestic or foreign, of which not less than
50% of the combined voting power is held by the Company or a Subsidiary, whether
or not such corporation


3

--------------------------------------------------------------------------------




exists now or is hereafter organized or acquired by the Company or a Subsidiary.
In all cases, the determination of whether an entity is a Subsidiary shall be
made in accordance with Section 424(f) of the Code.
“Trading Day” means any day on which the national stock exchange upon which the
Common Stock is listed is open for trading or, if the Common Stock is not listed
on an established stock exchange or national market system, a business day, as
determined by the Committee in good faith.
ARTICLE III.
ADMINISTRATION
Section 3.1    The Plan shall be administered by the Board or such committee of
the Board as is designated by the Board to administer the Plan (the
“Committee”). As of the Effective Date, the Board designates the Compensation
Committee of the Board to administer the Plan. At any time that there is no
Committee to administer the Plan, any references in this Plan to the Committee
shall be deemed to refer to the Board. The Committee may delegate to officers of
the Company, pursuant to a written resolution and to the extent permitted by
applicable law, the authority to perform specified functions under the Plan. Any
actions taken by any officers of the Company pursuant to such written delegation
of authority shall be deemed to have been taken by the Committee.
Section 3.2    The Committee has the authority to (i) construe and interpret the
Plan, provided that it shall interpret, construe, and administer the Plan in
accordance with Section 423 of the Code and the regulations issued thereunder
(ii) prescribe, amend, and rescind rules relating to the Plan’s administration,
(iii) determine eligibility and adjudicate all disputed claims filed under the
Plan, and (iv) take any other actions necessary or desirable for the
administration of the Plan including, without limitation, adopting sub-plans
applicable to particular Participating Subsidiaries or locations, which
sub-plans may be designed to be outside the scope of Section 423 of the Code.
The Committee may correct any defect or supply any omission or reconcile any
inconsistency or ambiguity in the Plan. The decisions of the Committee shall be
final and binding on all persons.
Section 3.3    All expenses of administering the Plan shall be borne by the
Company.
ARTICLE IV.
ELIGIBILITY
Section 4.1    Unless otherwise determined by the Committee in a manner that is
consistent with Section 423 of the Code, any individual who is an Eligible
Employee as of 15 days before the start of the relevant Offering Period shall be
eligible to participate in such Offering Period, subject to the requirements of
Section 423 of the Code.
Section 4.2    Notwithstanding any provision of the Plan to the contrary, no
Eligible Employee shall be granted an Option under the Plan if (i) immediately
after the grant of the Option, such Eligible Employee (or any other person whose
stock would be attributed to such Eligible Employee pursuant to Section 424(d)
of the Code) would own capital stock of the Company or hold outstanding Options
to purchase stock possessing 5% or more of the total combined voting power


4

--------------------------------------------------------------------------------




or value of all classes of stock of the Company or any Subsidiary or (ii) such
Option would permit such Eligible Employee’s rights to purchase stock under all
employee stock purchase plans (described in Section 423 of the Code) of the
Company and its Subsidiaries to accrue at a rate that exceeds $25,000 of the
Fair Market Value (or such other maximum as may be prescribed from time to time
by the Code) of such stock (determined at the Offering Date of the Option) for
each calendar year in which such Option is outstanding at any time, in
accordance with the provisions of Section 423(b)(8) of the Code.
ARTICLE V.
OFFERING PERIODS
Section 5.1    The Plan shall be implemented by a series of consecutive offering
periods, each of which shall be approximately six months in duration (each, an
“Offering” or “Offering Period”), with new Offering Periods commencing on the
15th day following the close of the Company’s trading window, pursuant to its
Insider Trading Compliance Policy, for the second and fourth fiscal quarters of
each year (or such other times as determined by the Committee or its designee),
with each Offering Period ending on the last Trading Day immediately preceding
the start of the next succeeding Offering Period. The first Offering Period
under the Plan shall be the Offering Period commencing on the 15th day following
the close of the Company’s trading window, pursuant to its Insider Trading
Compliance Policy, for the second fiscal quarter of 2019. The Committee (or its
designee) shall have the authority to change the duration (subject to the
limitations set forth in Section 423 of the Code), frequency, start and end
dates of future Offering Periods.
Section 5.2    An Employee who becomes eligible to participate in the Plan after
an Offering Period has commenced shall not be eligible to participate in such
Offering but may participate in any subsequent Offering, provided that such
Employee is still an Eligible Employee as of the commencement of any such
subsequent Offering Period.
ARTICLE VI.
PARTICIPATION
Section 6.1    Enrollment; Payroll Deductions. An Eligible Employee may elect to
participate in the Plan by properly completing an Enrollment Form, which may be
electronic, and submitting it to the Company at least 15 days before the start
of the relevant Offering Period, in accordance with the enrollment procedures
established by the Committee and during an open trading window under, and
otherwise in accordance with, the Company’s Insider Trading Compliance Policy.
Participation in the Plan is entirely voluntary. By submitting an Enrollment
Form, the Eligible Employee authorizes payroll deductions from such Eligible
Employee’s pay check in an amount at least 1% of such Eligible Employee’s
Compensation during an Offering Period (or such other maximum percentage as the
Committee may establish from time to time before an Offering Period begins), in
whole percentages only. Payroll deductions shall commence on the first payroll
date following the Offering Date and end on the last payroll date on or before
the Purchase Date.
Section 6.2    Election Changes. During an Offering Period, a Participant may
decrease or increase such Participant’s rate of payroll deductions applicable to
such Offering Period only once. To make such a change, the Participant must
submit a new Enrollment Form authorizing the new


5

--------------------------------------------------------------------------------




rate of payroll deductions at least 15 days before the Purchase Date, and during
an open trading window under, and otherwise in accordance with, the Company’s
Insider Trading Compliance Policy. Such decrease or increase will become
effective with the first full payroll period following five business days after
the Company’s receipt of the new Enrollment Form, unless the Company elects to
process a given change more quickly. A Participant may decrease or increase such
Participant’s rate of payroll deductions for future Offering Periods by
submitting a new Enrollment Form authorizing the new rate of payroll deductions
at least 15 days before the start of the next Offering Period.
Section 6.3    Automatic Re-enrollment. The deduction rate selected in the
Enrollment Form shall remain in effect for subsequent Offering Periods unless
the Participant (i) submits a new Enrollment Form authorizing a new level of
payroll deductions in accordance with Section 6.2, (ii) withdraws from the Plan
in accordance with Section ARTICLE X, or (iii) terminates employment or
otherwise becomes ineligible to participate in the Plan.
ARTICLE VII.
GRANT OF OPTION
Section 7.1    Option. On each Offering Date, each Participant in the applicable
Offering Period shall be granted a stock option to purchase, on the Purchase
Date, a number of shares of Common Stock determined by dividing the
Participant’s accumulated payroll deductions by the applicable Purchase Price
(an “Option”).
Section 7.2    Maximum Number of Shares Purchased. The maximum number of shares
of Common Stock that any Participant may purchase during any Offering Period
(subject to adjustment in accordance with ARTICLE XVII and the limitations set
forth in ARTICLE XII of the Plan) is an amount equal to $25,000 divided by the
Fair Market Value of the Common Stock on the applicable Offering Date of such
Offering Period; provided, however, no Participant shall be entitled to purchase
shares of Common Stock under the Plan (or any other employee stock purchase plan
that is intended to meet the requirements of Section 423 of the Code) at a rate
that exceeds $25,000 in Fair Market Value, determined as of the Offering Date
for each Offering Period (or such other limit as may be imposed by the Code),
for each calendar year in which a Participant participates in the Plan (or any
other employee stock purchase plan described in this Section 7.2). The Company
shall have the authority to take all necessary action, including but not limited
to suspending the payroll deductions of any Participant, in order to ensure
compliance with this Section 7.2.
ARTICLE VIII.
EXERCISE OF OPTION; PURCHASE OF SHARES
A Participant’s Option to purchase shares of Common Stock will be exercised
automatically on the Purchase Date of each Offering Period. The Participant’s
accumulated payroll deductions will be used to purchase the maximum number of
whole shares of Common Stock that can be purchased with the amounts in the
Participant’s Account. No fractional shares of Common Stock may be purchased and
any payroll deductions accumulated in a Participant’s Account that are not
sufficient to purchase a full share of Common Stock will be retained in such
Participant’s Account for the subsequent Offering Period, subject to earlier
withdrawal by the Participant in accordance


6

--------------------------------------------------------------------------------




with ARTICLE X or termination of employment in accordance with ARTICLE XI. Any
amount of money remaining in a Participant’s Account upon withdrawal or
termination shall be returned to such Participant.
ARTICLE IX.
TRANSFER OF SHARES; DESIGNATED BROKER
Section 9.1    Transfer of Shares. Subject to Section 9.2, as soon as reasonably
practicable after each Purchase Date, the Company will arrange for the delivery
to each Participant of the shares of Common Stock purchased upon exercise of
such Participant’s Option. The Committee may permit or require that the shares
be deposited directly into an ESPP Share Account established in the name of the
Participant with a Designated Broker. Participants will not have any voting,
dividend, or other rights of a stockholder with respect to the shares of Common
Stock subject to any Option granted hereunder until such shares have been
delivered pursuant to this ARTICLE IX.
Section 9.2    Designated Broker. If the Committee designates or approves a
Designated Broker to hold shares purchased under the Plan for the accounts of
Participants, the following procedures shall apply. Promptly following each
Purchase Date, the number of shares of Stock purchased by each Participant shall
be deposited into an ESPP Share Account established in the Participant’s name
with the Designated Broker. A Participant shall be free to undertake a
disposition of the shares of Common Stock in his or her ESPP Share Account at
any time, but in the absence of such a disposition, the shares of Common Stock
must remain in the Participant’s ESPP Share Account at the Designated Broker
until the holding period set forth in Section 423 of the Code (i.e., the later
of one year from the Purchase Date and two years from the Offering Date for such
shares) has been satisfied. With respect to shares of Common Stock for which the
holding period set forth in Section 423 of the Code have been satisfied, the
Participant may move those shares of Common Stock to another brokerage account
of the Participant’s choosing. A Participant who is not subject to payment of
U.S. income taxes may move his or her shares of Stock to another brokerage
account of his or her choosing at any time, without regard to the holding period
set forth in Section 423 of the Code.
Section 9.3    Notice of Disposition. By entering the Plan, each Participant
agrees to promptly give the Company notice of any shares of Common Stock
disposed of before the later of one year from the Purchase Date and two years
from the Offering Date for such shares of Common Stock (a “Disqualifying
Disposition”), showing the number of such shares disposed of and the Purchase
Date and Offering Date for such shares of Common Stock. This notice shall not be
required if and so long as the Company has a Designated Broker and the
provisions of Section 9.2 above apply. A Disqualifying Disposition by a
Participant shall not affect the status of any other Option granted under the
Plan.
ARTICLE X.
WITHDRAWAL
Section 10.1    Withdrawal Procedure. A Participant may withdraw from an
Offering all but not less than all of the payroll deductions credited to such
Participant’s Account and not yet used to exercise such Participant’s Option
under the Plan by submitting to the Company a revised


7

--------------------------------------------------------------------------------




Enrollment Form indicating such Participant’s election to withdraw at least 15
days before the Purchase Date. The accumulated payroll deductions held on behalf
of a Participant in such Participant’s Account (that have not been used to
purchase shares of Common Stock) shall be paid to the Participant promptly
following receipt of the Participant’s Enrollment Form indicating such
Participant’s election to withdraw and the Participant’s Option shall be
automatically terminated. If a Participant withdraws from an Offering Period, no
payroll deductions will be made during any succeeding Offering Period, unless
the Participant re-enrolls in accordance with Section 6.1 of the Plan.
Section 10.2    Effect on Succeeding Offering Periods. A Participant’s election
to withdraw from an Offering Period will not have any effect upon such
Participant’s eligibility to participate in succeeding Offering Periods that
commence following the completion of the Offering Period from which the
Participant withdraws.
ARTICLE XI.
TERMINATION OF EMPLOYMENT; CHANGE IN EMPLOYMENT STATUS.
Upon termination of a Participant’s employment for any reason, including death,
disability, or retirement, or a change in the Participant’s employment status
following which the Participant is no longer an Eligible Employee, which in
either case occurs at least 15 days before the Purchase Date, the Participant
will be deemed to have withdrawn from the Plan and the payroll deductions in the
Participant’s notional account (that have not been used to purchase shares of
Common Stock) shall be returned to the Participant, or in the case of the
Participant’s death, to the person(s) entitled to such amounts under ARTICLE
XVI, and the Participant’s Option shall be automatically terminated. If the
Participant’s termination of employment or change in status occurs within 15
days before a Purchase Date, the accumulated payroll deductions shall be used to
purchase shares on the Purchase Date.
ARTICLE XII.
SHARES RESERVED FOR PLAN
Section 12.1    Number of Shares. Subject to adjustment in accordance with
ARTICLE XVII, a total of five hundred thousand (500,000) shares of Common Stock
have been reserved as authorized for issuance pursuant to the exercise of
Options granted under the Plan. If, for any reason, any Option under the Plan
terminates in whole or in part, shares subject to such terminated Option may be
again available pursuant to an Option under the Plan. The shares of Common Stock
may be newly issued shares, treasury shares or shares acquired on the open
market.
Section 12.2    Over-subscribed Offerings. The number of shares of Common Stock
which a Participant may purchase in an Offering under the Plan may be reduced if
the Offering is over-subscribed. No Option granted under the Plan shall permit a
Participant to purchase shares of Common Stock which, if added together with the
total number of shares of Common Stock purchased by all other Participants in
such Offering, would exceed the total number of shares of Common Stock remaining
available under the Plan. If the Committee determines that, on a particular
Purchase Date, the number of shares of Common Stock with respect to which
Options are to be exercised exceeds the number of shares of Common Stock then
available under the Plan, the Company shall


8

--------------------------------------------------------------------------------




make a pro rata allocation of the shares of Common Stock remaining available for
purchase in as uniform a manner as practicable and as the Committee determines
to be equitable.
ARTICLE XIII.
TRANSFERABILITY
No payroll deductions credited to a Participant’s Account, nor any rights with
respect to the exercise of an Option or any rights to receive Common Stock
hereunder may be assigned, transferred, pledged, or otherwise disposed of in any
way (other than by will, the laws of descent and distribution, or as provided in
ARTICLE XVI hereof) by the Participant. Any attempt to assign, transfer, pledge,
or otherwise dispose of such rights or amounts shall be null and void and
without effect.
ARTICLE XIV.
ACCOUNTS; APPLICATION OF FUNDS
The Company shall maintain records of all payroll deductions for a Participant
in a notional bookkeeping Account, and all payroll deductions from a
Participant’s Compensation shall be credited to such Account but shall be
deposited with the general funds of the Company. All payroll deductions received
or held by the Company under the Plan may be used by the Company for any
corporate purpose, to the extent permitted by applicable law, and the Company
shall not be required to segregate such payroll deductions or contributions.
Neither the Company nor any Participating Subsidiary shall have any obligation
to pay interest on payroll deductions or to hold such amounts in a trust.
ARTICLE XV.
STATEMENTS
Participants will be provided with statements at least annually that shall set
forth the contributions made by the Participant to the Plan, the Purchase Price
of any shares of Common Stock purchased with accumulated funds, the number of
shares of Common Stock purchased, and any payroll deduction amounts remaining in
the Participant’s Account.
ARTICLE XVI.
DESIGNATION OF BENEFICIARY
Section 16.1    Designation of Beneficiary. A Participant may file, on forms
supplied by the Company, a written designation of beneficiary who is to receive
any shares of Common Stock from the Participant’s ESPP Share Account under the
Plan in the event of such Participant’s death. In addition, a Participant may
file a written designation of beneficiary who is to receive any cash withheld
through payroll deductions and credited to the Participant’s Account in the
event of the Participant’s death prior to the Purchase Date of an Offering
Period. For purposes of Section 423 and 421 of the Code, any shares (and, if
applicable, cash in lieu of fractional shares) delivered to the Participant’s
beneficiary shall be deemed to be transferred immediately to the Participant on
the Participant’s death, and immediately thereafter, deemed to have been
transferred by the Participant to the Participant’s beneficiary. If a
Participant is married and the designated beneficiary is not the spouse, spousal
consent shall be required for such designation to be effective. All


9

--------------------------------------------------------------------------------




beneficiary designations shall be in such form and manner as the Committee may
designate from time to time.
Section 16.2    Changes; No Beneficiary. Such designation of beneficiary may be
changed by the Participant at any time by written notice. In the event of the
death of a Participant and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such Participant’s death, the
Company shall deliver such shares and/or cash to the Participant’s surviving
spouse, if any, or, if the Participant has no surviving spouse, the executor or
administrator of the estate of the Participant, or if no such executor or
administrator has been appointed (to the knowledge of the Company), the Company,
in its discretion, may deliver such shares of Common Stock and/or cash to any
one or more dependents or relatives of the Participant, or if dependent or
relative is known to the Company, then to such other person as the Company may
designate.
ARTICLE XVII.
ADJUSTMENTS UPON CHANGES IN CAPITALIZATION; DISSOLUTION OR LIQUIDATION;
CORPORATE TRANSACTIONS
Section 17.1    Adjustments. In the event that any dividend or other
distribution (whether in the form of cash, Common Stock, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Common Stock or other securities of the Company, or other change in the
Company’s structure affecting the Common Stock occurs, then in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, the Committee will, in such manner as it deems
equitable, adjust the number of shares and class of Common Stock that may be
delivered under the Plan, the Purchase Price per share and the number of shares
of Common Stock covered by each outstanding Option under the Plan, and the
numerical limits of ARTICLE VII and ARTICLE XII. Such adjustment shall be made
by the Committee, whose determination in that respect shall be final, binding
and conclusive, and shall be made in accordance with the rules of any securities
exchange, stock market, or stock quotation system to which the Company is
subject. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an Option.
Notwithstanding the foregoing, no such adjustment shall be made or authorized to
the extent that such adjustment would cause the Plan or any Option to violate
Section 423 or Section 424 of the Code.
Section 17.2    Dissolution or Liquidation. Unless otherwise determined by the
Committee, in the event of a proposed dissolution or liquidation of the Company,
any Offering Period then in progress will be shortened by setting a new Purchase
Date and the Offering Period will end immediately prior to the proposed
dissolution or liquidation. The new Purchase Date will be before the date of the
Company’s proposed dissolution or liquidation. Before the new Purchase Date, the
Committee will provide each Participant with written notice, which may be
electronic, of the new Purchase Date and that the Participant’s Option will be
exercised automatically on such date, unless before such time, the Participant
has withdrawn from the Offering in accordance with ARTICLE X.


10

--------------------------------------------------------------------------------




Section 17.3    Corporate Transaction. In the event of a Corporate Transaction,
each outstanding Option will be assumed or an equivalent option substituted by
the successor corporation or a parent or Subsidiary of such successor
corporation. If the successor corporation refuses to assume or substitute the
Option, the Offering Period with respect to which the Option relates will be
shortened by setting a new Purchase Date on which the Offering Period will end.
The new Purchase Date will occur before the date of the Corporate Transaction.
Prior to the new Purchase Date, the Committee will provide each Participant with
written notice, which may be electronic, of the new Purchase Date and that the
Participant’s Option will be exercised automatically on such date, unless before
such time, the Participant has withdrawn from the Offering in accordance with
ARTICLE X.
ARTICLE XVIII.
GENERAL PROVISIONS
Section 18.1    Equal Rights and Privileges. Notwithstanding any provision of
the Plan to the contrary and in accordance with Section 423 of the Code, all
Eligible Employees who are granted Options under the Plan shall have equal
rights and privileges with respect to the Plan.
Section 18.2    No Right to Continued Service. Neither the Plan nor any benefits
received hereunder will confer on any Participant the right to continue as an
Employee or in any other capacity or interfere in any way with the right of the
Company or any Subsidiary to reduce such person’s compensation or other benefits
or to terminate the services or employment of such Participant, with or without
cause. Nothing in this Plan shall be deemed to create any fiduciary relationship
between the Company and any Participant.
Section 18.3    Rights as Stockholder. A Participant will become a stockholder
with respect to the shares of Common Stock that are purchased pursuant to
Options granted under the Plan when the shares are transferred to the
Participant’s ESPP Share Account. A Participant will have no rights as a
stockholder with respect to shares of Common Stock for which an election to
participate in an Offering Period has been made until such Participant becomes a
stockholder as provided above.
Section 18.4    Successors and Assigns. The Plan shall be binding on the Company
and its successors and assigns.
Section 18.5    Entire Plan. This Plan constitutes the entire plan with respect
to the subject matter hereof and supersedes all prior plans with respect to the
subject matter hereof.
Section 18.6    Compliance with Law. The obligations of the Company with respect
to payments under the Plan are subject to compliance with all applicable laws
and regulations. Common Stock shall not be issued with respect to an Option
granted under the Plan unless the exercise of such Option and the issuance and
delivery of the shares of Common Stock pursuant thereto shall comply with all
applicable provisions of law, including, without limitation, the Securities Act,
the Exchange Act, and the requirements of any stock exchange upon which the
shares may then be listed.


11

--------------------------------------------------------------------------------




Section 18.7    Term of Plan. The Plan shall become effective on the Effective
Date and, unless terminated earlier pursuant to Section 18.8, shall have a term
of 10 years from the Effective Date.
Section 18.8    Amendment or Termination. Subject to the provisions of Section
423 of the Code (or any other applicable law, regulation, or stock exchange
rule), the Committee may, in its sole discretion, amend, suspend, or terminate
the Plan at any time and for any reason; provided, however, that except as
provided for in ARTICLE XVII, no such termination shall affect Options
previously granted and no such amendment shall make any change in any Option
already granted that adversely affects the rights of any participant, unless
their consent is obtained. If the Plan is terminated, the Committee may elect to
terminate all outstanding Offering Periods either immediately or once shares of
Common Stock have been purchased on the next Purchase Date (which may, in the
discretion of the Committee, be accelerated) or permit Offering Periods to
expire in accordance with their terms (and subject to any adjustment in
accordance with ARTICLE XVII). If any Offering Period is terminated before its
scheduled expiration, all amounts that have not been used to purchase shares of
Common Stock will be returned to Participants (without interest, except as
otherwise required by law) as soon as administratively practicable. In addition,
to the extent the Committee considers it necessary to comply with Rule 16b-3
under the Exchange Act, Section 423 of the Code, or any other applicable law,
regulation or stock exchange rule, the Company shall obtain stockholder approval
of any amendment in such a manner and to such a degree as required.
Section 18.9    Applicable Law. The laws of the State of Delaware shall govern
all questions concerning the construction, validity and interpretation of the
Plan, without regard to such state’s conflict of law rules. A Participant’s sole
remedy for any Claim shall be against the Company, and no Participant shall have
any claim or right of any nature against any Subsidiary or any stockholder or
existing or former director, officer or Employee of the Company or any
Subsidiary. The individuals and entities described above in this Section 18.9
(other than the Company) shall be third-party beneficiaries of this Plan for
purposes of enforcing the terms of this Section 18.9.
Section 18.10    Stockholder Approval. The Plan shall be subject to approval by
the stockholders of the Company within 12 months before or after the date the
Plan is adopted by the Board.
Section 18.11    Section 423 of the Code. The Plan is intended to qualify as an
“employee stock purchase plan” under Section 423 of the Code. Any provision of
the Plan that is intended to comply with Section 423 of the Code and is
inconsistent with Section 423 of the Code or any successor provision of the Code
shall without further act or amendment by the Company or the Committee be
reformed to comply with the requirements of Section 423 of the Code. This
Section 18.11 shall take precedence over all other provisions in the Plan.
Section 18.12    No Trust or Plan Funding. The Plan shall at all times be
entirely unfunded and no provision shall at any time be made with respect to
segregating assets of the Company with respect to this Plan. Neither the Plan
nor any Option shall create or be construed to create a trust or separate fund
of any kind or a fiduciary relationship between the Company and any Participant.
No Participant, beneficiary, or other person shall have any interest in any
particular assets of the Company, any Subsidiary or any of their affiliates by
reason of an Option under the Plan.


12

--------------------------------------------------------------------------------




Section 18.13    Withholding. To the extent required by applicable Federal,
state or local law, a Participant must make arrangements satisfactory to the
Company for the payment of any withholding or similar tax obligations that arise
in connection with the Plan. At any time, the Company may, but is not obligated
to, withhold from a Participant’s Compensation such amount as is necessary for
the Company to meet applicable tax withholding obligations, including any
withholding required to make available to the Company any tax deductions or
benefits attributable to sale or early disposition of Common Stock by such
Participant.
Section 18.14    Non-U.S. Jurisdictions. Without amending the Plan, and to the
extent permitted by Section 423 of the Code without impacting the qualification
of the Plan or any Options thereunder, the Committee may establish procedures to
grant options or otherwise provide benefits to Employees of Subsidiaries of the
Company with non-U.S. employees (other than Participating Subsidiaries) on such
terms and conditions different from those specified in the Plan as may, in the
judgment of the Committee, be necessary or desirable to foster and promote
achievement of the purposes of the Plan, and the Committee shall have the
authority to adopt such modifications, procedures, separate offerings, subplans
and the like as may be necessary or desirable (i) to comply with provisions of
the laws or regulations or conform to the requirements to operate the Plan in a
qualified or tax or accounting advantageous manner in other countries or
jurisdictions in which the Company or any of its affiliates may operate or have
employees, (ii) to ensure the viability of the benefits from the Plan to
employees employed in such countries or jurisdictions, and (iii) to meet the
objectives of the Plan. Notwithstanding anything to the contrary herein, any
such actions taken by the Committee with respect to such Employees may be
treated as (x) a separate offering under Section 423 of the Code, or (y) a
subplan outside of an “employee stock purchase plan” under Section 423 of the
Code and not subject to the requirements of Section 423 of the Code and the
Plan.
Section 18.15    Section 409A of the Code. The Plan is intended to be exempt
from the application of Section 409A of the Code, and any ambiguities herein
will be interpreted to maintain such exemption. In furtherance of the foregoing
and notwithstanding any other provision in the Plan to the contrary, if the
Committee determines that an Option granted under the Plan may be subject to
Section 409A of the Code or that any provision of the Plan would cause an Option
under the Plan to be subject to Section 409A of the Code, the Committee may
amend the terms of the Plan and/or of an outstanding Option granted under the
Plan, or take such other action that the Committee determines is necessary or
appropriate, in each case, without the Participant’s consent, to exempt any
outstanding Option or future Option that may be granted under the Plan from or
to allow any such options to comply with Section 409A of the Code.
Notwithstanding the foregoing, the Company shall have no liability to a
Participant or any other party if the Option to purchase Stock under the Plan
that is intended to be exempt from or compliant with Section 409A of the Code is
not so exempt or compliant or for any action taken by the Committee with respect
thereto. The Company makes no representation that any Option to purchase Stock
under the Plan is exempt from or compliant with Section 409A of the Code.
Section 18.16    No Liability; Indemnification. No member of the Board or the
Committee, nor any officer or Employee of the Company acting on behalf of the
Board or the Committee, shall be personally liable for any action,
determination, or interpretation taken or made in good faith with


13

--------------------------------------------------------------------------------




respect to the Plan, and all members of the Board and the Committee, each
officer of the Company, and each Employee of the Company acting on behalf of the
Board or the Committee shall, to the extent permitted by law, be fully
indemnified and protected by the Company in respect of any such action,
determination, or interpretation to the fullest extent provided by law. Except
to the extent required by any unwaiveable requirement under applicable law, no
member of the Board or the Committee (and no Subsidiary) shall have any duties
or liabilities, including without limitation any fiduciary duties, to any
Participant (or any person claiming by and through any Participant) as a result
of this Plan, or any Claim arising hereunder and, to the fullest extent
permitted under applicable law, each Participant (as consideration for receiving
and accepting participation in the Plan) irrevocably waives and releases any
right or opportunity such Participant might have to assert (or participate or
cooperate in) any Claim against any member of the Board or the Committee and any
Subsidiary arising out of this Plan. The termination of any such civil or
criminal action or proceeding or the disposition of any such claim or demand, by
judgment, settlement, conviction or upon a plea of nolo contendere, or its
equivalent, shall not in itself create a presumption that any such member of the
Board or Committee did not act (i) in good faith and (ii) for a purpose which
such member reasonably believed to be in accordance with the intent of this
Plan. Nothing herein shall be deemed to supersede or conflict with any agreement
between a member of the Board or the Committee and the Company regarding the
Company’s obligations to indemnify such member from and against certain
liabilities arising from the performance of the member’s duties. Any such
agreement shall govern any inconsistencies with this Section 18.16.
Section 18.17    Severability. If any provision of the Plan shall for any reason
be held to be invalid or unenforceable, such invalidity or unenforceability
shall not affect any other provision hereof, and the Plan shall be construed as
if such invalid or unenforceable provision were omitted.
Section 18.18    Headings. The headings of sections herein are included solely
for convenience and shall not affect the meaning of any of the provisions of the
Plan.
[Signature page follows]






14

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this instrument to be executed as of
April 18, 2019.


WINGSTOP INC.






By:    /s/ Michael J. Skipworth        
Name:    Michael J. Skipworth
Title:    Executive Vice President,
Chief Financial Officer








































SIGNATURE PAGE TO THE
WINGSTOP INC. EMPLOYEE STOCK PURCHASE PLAN